Citation Nr: 1216010	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of head trauma.

2. Entitlement to service connection for a cervical spine disorder, including secondary to residuals of head trauma.

3. Entitlement to service connection for a neurological disorder, including secondary to residuals of head trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the claims at issue.

In September 2009, the Veteran testified at a Travel Board hearing, a transcript of which is on file. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that           38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.             These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.           In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran        nor his representative has asserted that VA failed to comply with 38 C.F.R.                  § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Through a December 2009 issuance, the Board denied a claim for an earlier effective date for the grant of service connection for cluster headaches.                The remaining claims, which constitute the subject of the current appeal,           were remanded for further evidentiary development, and have since been returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, there is still further development that must be accomplished in this case prior to issuance of a final decision adjudicating all matters before the Board.
 
As one of these necessary actions, it is crucial that the Veteran undergo additional VA Compensation and Pension examination. See 38 U.S.C.A. § 5103A(d)       (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim). The Board does not consider the existing VA examinations of record sufficient to resolve the present nature and etiology of claimed residuals of a head injury in service.

To begin with, the Veteran's claimed head injury involves an incident where he fell while disembarking from several feet in the air from an airborne helicopter                  in Vietnam in 1967, following which he sustained a concussion and injury to his mouth with tooth damage and considerable bleeding. He explains that the injuries were incurred in preparation for involvement in a combat operation. The incident even though not formally documented in service treatment records (STRs) is wholly consistent with his participation in combat, with verification from his Form DD-214 (Report of Separation from Service) of the underlying finding of combat service from his receipt of a Purple Heart, Navy Commendation with V device and          Bronze Star with V device. Consequently, the Veteran's contentions regarding a head injury must be deemed competent and credible indication of in-service injury.   See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011) (there is sufficient proof of in-service incurrence of any disease or injury alleged to have been incurred in or aggravated by such service through lay evidence, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding that        there is no official record of such incurrence or aggravation of the same).                It further warrants mention that there is also a lay statement from a member of the Veteran's former unit who provided an independent account of the Veteran's injury while exiting from a helicopter during his Vietnam service, though this is by no means an evidentiary requirement in light of application of section 1154(b) already.

In connection with the claim for service connection for a cervical spine condition, the Veteran has likewise alleged a neck injury upon existing from a helicopter in 1967, which similarly is sufficient proof of in-service injury.

At this stage, what must further be established to warrant service connection is competent evidence of a causal nexus between the Veteran's alleged in-service injuries, and a current medical condition. The presence of a causal nexus to               in-service service injury is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). It was precisely for purpose of ascertaining whether the Veteran's existing health profile was causally related to in-service injury that the Board's December 2009 remand directed that he undergo VA medical examination. 

The reports of the resultant November 2010 VA examinations do not adequately address the extent of current disability, or the crucial question of a medical nexus to service. 

In the first examination, one for headaches, the VA examiner, a nurse practitioner diagnosed migraine headaches and expressed the opinion that the Veteran's migraines were due to or a result of service, the rationale being that migraines were a known sequela of traumatic brain injury (TBI). The foregoing opinion while it might initially appear favorable to the Veteran's appeal, nonetheless does not afford him any benefit inasmuch as entitlement to service connection is already in effect for the nearly identical condition of "cluster headaches." Moreover, unfortunately, while the intended VA examination was to focus on a comprehensive neurological evaluation for any and all abnormalities (including a reported cognitive deficit with symptoms of memory loss, and anxiety attacks), the VA examiner appears to have been singularly focused on the Veteran's headaches as the relevant condition to review. The Board would appreciate a more thorough and broad-based inquiry into the Veteran's current neurological state, particularly as his claim is one for all nonspecific residuals of head trauma. 

The second VA examination (by the same examiner) was one for a cervical spine disorder, and while diagnosing osteoarthritis of the cervical spine, on the subject of whether said disorder was service-related, the opinion proffered was that "I cannot resolve this issue without resort to mere speculation." The reason given for inability to provide an opinion was that there was no evidence from STRs that the Veteran sustained a neck/cervical spine injury when he sustained head injuries. Also cited as a supplemental rationale was that the first documentation of osteoarthritis of the neck was in the 2000s, which was 40 years from the Veteran's service. 

The Board cannot accept as definitive the VA examiner's pronouncement that an opinion is not possible under the circumstances. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before VA may rely upon an examiner's conclusion that an etiology opinion would be speculative, the examiner must have explained the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence). Key to the examiner's rationale was that STRs themselves did not document a neck injury, when in actuality, the Veteran's assertion of the same injury (concurrent with a head injury) should receive due consideration under the provisions of 38 U.S.C.A. § 1154(b). There is reason to believe that the VA examiner, if properly informed that the underlying injury was presumed to have occurred, would then have been able to give a meaningful opinion on causation. 

Therefore, the Board deems essential new VA examinations and opinions necessary to address all relevant claimed residuals of an in-service head injury.

As another requisite development action, there is indication of possible outstanding VA medical records to obtain. The Board's December 2009 remand directed that the RO (via the AMC) obtain VA outpatient records from the Veteran's                     self-reported treatment for neurological symptoms at the Albuquerque, New Mexico VA Medical Center (VAMC) dated from 1974. Following a records inquiry,           in July 2010 the Albuquerque VAMC responded that its medical records for         the Veteran had been transferred to the VAMC in Miami, Florida. Thus far,           the RO/AMC has made a general inquiry to the Miami VAMC for outpatient records, but never a specific inquiry for the records from 1974. While this case            is on remand, such a specific records request may prove fruitful. See 38 C.F.R.                     § 3.159(c)(2) (pertaining to requests for records within the possession of a Federal agency). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the VAMC in        Miami, Florida and request all outpatient treatment records pertaining to the Veteran dating from 1974-75 (which were ostensibly transferred there from the VAMC in Albuquerque, New Mexico). Provided the records are still available, they must be obtained and associated with the claims file. The result of the records request must be documented in the claims file, and the Veteran informed of any negative results.

2. The RO/AMC should then schedule the Veteran for a VA examination with a neurologist pertaining to claimed residuals of an in-service head injury. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should first provide a detailed inventory of any and all neurological conditions which the Veteran presently manifests, apart from his already service-connected headaches. (This should include consideration of whether the Veteran currently has a condition characterized by a cognitive deficit, and/or anxiety attacks.)

Then please indicate whether each of the diagnosed conditions is/are at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service, taking into consideration that under        VA law the underlying in-service head injury from falling several feet from a helicopter is verified as arising out of participation in combat service. See 38 U.S.C.A.                 § 1154(b). In providing the requested opinion, the VA examiner should indicate and comment upon his review of the prior opinions on the subject offered by private physician Dr. B.S.R. in February 2008, and a VA osteopath in September 2009. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then schedule the Veteran for a VA examination with an orthopedist pertaining to a claimed cervical spine disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should indicate whether the Veteran's diagnosed osteoarthritis of the cervical spine is at least        as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service, taking into consideration that under VA law the underlying in-service neck injury (associated with a contemporaneous head injury) from falling several feet from a helicopter is verified as arising out of participation in combat service. See 38 U.S.C.A. § 1154(b). In providing the requested opinion, the VA examiner should indicate and comment upon his review of the prior opinion on the subject (though an inconclusive opinion) offered by the November 2010 VA examiner. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. The RO/AMC should then review the claims file.        If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


